340 F.2d 611
Mrs. M. C. HONEA, Sr., Guardian of Fred Jolley, Incompetent, Appellant,v.UNITED STATES of America, Appellee.
No. 21479.
United States Court of Appeals Fifth Circuit.
January 22, 1965.

Edward L. Savell, Atlanta, Ga., Carl Hudgins, Decatur, Ga., for appellant.
Julius M. Hulsey, Asst. U. S. Atty., Gus L. Wood, Asst. U. S. Atty., Atlanta, Ga., Charles L. Goodson, U. S. Atty., for appellee.
Before WISDOM and GEWIN, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The main issue presented on this appeal is whether the District Court, sitting without a jury, applied the proper criterion in awarding the plaintiff damages for future medical care. We think the trial court applied the correct standard, and its judgment is affirmed.